

117 S592 IS: Broadband Reserve Fund Act of 2021
U.S. Senate
2021-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 592IN THE SENATE OF THE UNITED STATESMarch 4, 2021Mr. Wicker (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a reserve fund for the proceeds of the C-band auction conducted by the Federal Communications Commission.1.Short titleThis Act may be cited as the Broadband Reserve Fund Act of 2021.2.Broadband and connectivity reserve fund(a)DefinitionsIn this section—(1)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information; and(2)the term Commission means the Federal Communications Commission.(b)Establishment of reserve fund(1)In generalThere is established in the Treasury of the United States a fund to be known as the Broadband Reserve Fund (referred to in this section as the Fund).(2)Availability(A)In generalAmounts deposited in the Fund shall remain available through fiscal year 2030.(B)Use for deficit reductionAny amounts remaining in the Fund after the end of fiscal year 2030 shall be deposited in the general fund of the Treasury for the sole purpose of deficit reduction.(c)Use of fund(1)In generalSubject to paragraph (2)—(A)amounts in the Fund shall be available for use by the Commission; and(B)the Commission—(i)shall reserve not less than 20 percent of the amounts in the Fund for use by the Assistant Secretary; and(ii)shall transfer the amounts reserved under clause (i) to the Assistant Secretary upon request.(2)LimitationThe Commission and the Assistant Secretary may not access or use amounts in the Fund for any purpose unless specifically authorized by an Act of Congress enacted after the date of enactment of this Act.(3)Sense of Congress regarding permissible uses of FundIt is the sense of Congress that Congress should enact further legislation specifying the purposes for which amounts in the Fund may be used, which may include—(A)broadband deployment to unserved areas;(B)distance and remote learning;(C)digital equity and expanding broadband access in minority communities and on Tribal land;(D)securing the telecommunications supply chain;(E)promoting spectrum efficiency;(F)investment in public safety communications infrastructure;(G)precision agriculture technologies; and(H)telehealth technologies.(d)InvestmentAmounts in the Fund shall be invested in accordance with section 9702 of title 31, United States Code, and any interest on, and proceeds from, any such investment shall be credited to, and become a part of, the Fund.(e)Deposit of C-Band spectrum auction proceeds in FundSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—(1)in subparagraph (A), by striking and (G) and inserting (G), and (H);(2)in subparagraph (C)(i), by striking and (G) and inserting (G), and (H); and(3)by adding at the end the following:(H)C-band auction proceedsNotwithstanding subparagraph (A), and except as provided in subparagraph (B), of the proceeds (including deposits and upfront payments from successful bidders) from the use of a system of competitive bidding under this subsection to award licenses in the band of frequencies between 3700 megahertz and 3980 megahertz (designated by the Commission as Auction 107), $65,000,000,000 shall be deposited in the Broadband Reserve Fund established under section 3 of the Broadband Reserve Fund Act of 2021..